Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 and 13-20 are allowed. 
Ishibashi (EP 2555509, hereinafter Ishibashi) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Ishibashi fails to teach or suggest “controller configured to exercise control in such a manner that a bias current flowing in the comparator to operate the comparator during a certain section of the variable-level reference signal including a section where the reference signal changes is increased from a first current to a second current, the first current being larger than 0 (zero);and the second current being larger than the first current2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 5-7 recite similarly allowed limitations.
Dependent claims 2-4 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Ishibashi discloses, an AD conversion device comprising: an AD conversion section (210) that includes a comparator (204) for comparing an electrical signal with a variable-level reference signal (par [0021]), and performs AD (Analog to Digital) conversion of the electrical signal by using the result of comparison made by the comparator between the electrical signal and the reference signal (pars [0021]-[0022]); and a control section (301) for exercising control in such a manner that a bias current (307) flowing in the comparator to operate the comparator during a certain section of the reference signal including a section where the reference signal changes is increased from a first current to a second current, the first current being larger than 0 (zero), the second current being larger than the first current (pars [0022] and [0029]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.